Vanguard Russell 1000 Index Fund Vanguard Russell 1000 Value Index Fund Vanguard Russell 1000 Growth Index Fund Vanguard Russell 3000 Index Fund Supplement to the Prospectuses and Summary Prospectuses Dated September 16, 2010 Dividend Information Each Funds income dividends will typically be distributed on a quarterly basis in March, June, September, and December. Each Fund will declare and distribute its initial dividend with the fourth-quarter distribution in 2010. Please note that the initial dividend distribution will include net income earned since the Funds commencement of operations. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1848 092010
